—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 5, 1995, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either not preserved for appellate review or without merit. Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.